 


110 HR 892 IH: Savings for Working Families Act of 2007
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 892 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Pitts introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To establish and provide for the treatment of Individual Development Accounts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Savings for Working Families Act of 2007. 
2.PurposesThe purposes of this Act are to provide for the establishment of individual development account programs that will— 
(1)provide individuals and families with limited means an opportunity to accumulate assets and to enter the financial mainstream, 
(2)promote education, homeownership, and the development of small businesses, 
(3)stabilize families and build communities, and 
(4)support continued United States economic expansion. 
3.DefinitionsAs used in this Act: 
(1)Eligible individual 
(A)In generalThe term eligible individual means, with respect to any taxable year, an individual who— 
(i)has attained the age of 18 but not the age of 61 as of the last day of such taxable year, 
(ii)is a citizen or lawful permanent resident (within the meaning of section 7701(b)(6) of the Internal Revenue Code of 1986) of the United States as of the last day of such taxable year, 
(iii)was not a student (as defined in section 151(c)(4) of such Code) for the immediately preceding taxable year, 
(iv)is not an individual with respect to whom a deduction under section 151 of such Code is allowable to another taxpayer for a taxable year of the other taxpayer ending during the immediately preceding taxable year of the individual, 
(v)is not a taxpayer described in subsection (c), (d), or (e) of section 6402 of such Code for the immediately preceding taxable year, 
(vi)is not a taxpayer described in section 1(d) of such Code for the immediately preceding taxable year, and 
(vii)is a taxpayer the modified adjusted gross income of whom for the immediately preceding taxable year does not exceed— 
(I)$20,000, in the case of a taxpayer described in section 1(c) of such Code, 
(II)$30,000, in the case of a taxpayer described in section 1(b) of such Code, and 
(III)$40,000, in the case of a taxpayer described in section 1(a) of such Code. 
(B)Inflation adjustment 
(i)In generalIn the case of any taxable year beginning after 2008, each dollar amount referred to in subparagraph (A)(vii) shall be increased by an amount equal to— 
(I)such dollar amount, multiplied by 
(II)the cost-of-living adjustment determined under section (1)(f)(3) of the Internal Revenue Code of 1986 for the calendar year in which the taxable year begins, by substituting 2007 for 1992. 
(ii)RoundingIf any amount as adjusted under clause (i) is not a multiple of $50, such amount shall be rounded to the nearest multiple of $50. 
(C)Modified adjusted gross incomeFor purposes of subparagraph (A)(v), the term modified adjusted gross income means adjusted gross income— 
(i)determined without regard to sections 86, 893, 911, 931, and 933 of the Internal Revenue Code of 1986, and 
(ii)increased by the amount of interest received or accrued by the taxpayer during the taxable year which is exempt from tax. 
(2)Individual Development AccountThe term Individual Development Account means an account established for an eligible individual as part of a qualified individual development account program, but only if the written governing instrument creating the account meets the following requirements: 
(A)The owner of the account is the individual for whom the account was established. 
(B)No contribution will be accepted unless it is in cash, and, except in the case of any qualified rollover, contributions will not be accepted for the taxable year in excess of $1,500 on behalf of any individual. 
(C)The trustee of the account is a qualified financial institution. 
(D)The assets of the account will not be commingled with other property except in a common trust fund or common investment fund. 
(E)Except as provided in section 7(b), any amount in the account may be paid out only for the purpose of paying the qualified expenses of the account owner. 
(3)Parallel accountThe term parallel account means a separate, parallel individual or pooled account for all matching funds and earnings dedicated to an Individual Development Account owner as part of a qualified individual development account program, the trustee of which is a qualified financial institution. 
(4)Qualified financial institution 
(A)In generalThe term qualified financial institution means any person authorized to be a trustee of any individual retirement account under section 408(a)(2) of the Internal Revenue Code of 1986. 
(B)Rule of construction 
(i)In generalNothing in this paragraph shall be construed as preventing a person described in subparagraph (A) from collaborating with 1 or more qualified nonprofit organizations or Indian tribes to carry out an individual development account program established under section 4. 
(ii)Qualified nonprofit organizationThe term qualified nonprofit organization means— 
(I)any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, 
(II)any community development financial institution certified by the Community Development Financial Institution Fund, 
(III)any credit union chartered under Federal or State law, or 
(IV)any public housing agency as defined in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)). 
(iii)Indian tribeThe term Indian tribe means any Indian tribe as defined in section 4(12) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(12), and includes any tribally designated housing entity (as defined in section 4(21) of such Act (25 U.S.C. 4103(21)), tribal subsidiary, subdivision, or other wholly owned tribal entity. 
(5)Qualified individual development account programThe term qualified individual development account program means a program established upon approval of the Secretary under section 4 after December 31, 2007, under which— 
(A)Individual Development Accounts and parallel accounts are held in trust by a qualified financial institution, and 
(B)additional activities determined by the Secretary, in consultation with the Secretary of Health and Human Services, as necessary to responsibly develop and administer accounts, including recruiting, providing financial education and other training to Account owners, and regular program monitoring, are carried out by the qualified financial institution. 
(6)Qualified expense distribution 
(A)In generalThe term qualified expense distribution means any amount paid (including through electronic payments) or distributed out of an Individual Development Account or a parallel account established for an eligible individual if such amount— 
(i)is used exclusively to pay the qualified expenses of the Individual Development Account owner or such owner’s spouse or dependents, 
(ii)is paid by the qualified financial institution— 
(I)except as otherwise provided in this clause, directly to the unrelated third party to whom the amount is due, 
(II)in the case of any qualified rollover, directly to another Individual Development Account and parallel account, or 
(III)in the case of a qualified final distribution, directly to the spouse, dependent, or other named beneficiary of the deceased Account owner, and 
(iii)is paid after the Account owner has completed a financial education course if required under section 5(b). 
(B)Qualified expenses 
(i)In generalThe term qualified expenses means any of the following expenses approved by the qualified financial institution: 
(I)Qualified higher education expenses. 
(II)Qualified first-time homebuyer costs. 
(III)Qualified business capitalization or expansion costs. 
(IV)Qualified rollovers. 
(V)Qualified final distribution. 
(ii)Qualified higher education expenses 
(I)In generalThe term qualified higher education expenses has the meaning given such term by section 529(e)(3) of the Internal Revenue Code of 1986, determined by treating the Account owner, the owner’s spouse, or one or more of the owner’s dependents as a designated beneficiary, and reduced as provided in section 25A(g)(2) of such Code. 
(II)Coordination with other benefitsThe amount of expenses which may be taken into account for purposes of section 135, 529, or 530 of such Code for any taxable year shall be reduced by the amount of any qualified higher education expenses taken into account as qualified expense distributions during such taxable year. 
(iii)Qualified first-time homebuyer costsThe term qualified first-time homebuyer costs means qualified acquisition costs (as defined in section 72(t)(8)(C) of the Internal Revenue Code of 1986) with respect to a principal residence (within the meaning of section 121 of such Code) for a qualified first-time homebuyer (as defined in section 72(t)(8)(D)(i) of such Code). 
(iv)Qualified business capitalization or expansion costs 
(I)In generalThe term qualified business capitalization or expansion costs means qualified expenditures for the capitalization or expansion of a qualified business pursuant to a qualified business plan. 
(II)Qualified expendituresThe term qualified expenditures means expenditures normally associated with starting or expanding a business and included in a qualified business plan, including costs for capital, plant, and equipment, inventory expenses, and attorney and accounting fees. 
(III)Qualified businessThe term qualified business means any business that does not contravene any law. 
(IV)Qualified business planThe term qualified business plan means a business plan which has been approved by the qualified financial institution and which meets such requirements as the Secretary may specify. 
(v)Qualified rolloversThe term qualified rollover means the complete distribution of the amounts in an Individual Development Account and parallel account to another Individual Development Account and parallel account established in another qualified financial institution for the benefit of the Account owner. 
(vi)Qualified final distributionThe term qualified final distribution means, in the case of a deceased Account owner, the complete distribution of the amounts in the Individual Development Account and parallel account directly to the spouse, any dependent, or other named beneficiary of the deceased. 
(7)SecretaryThe term Secretary means the Secretary of the Treasury. 
4.Structure and Administration of qualified Individual Development Account programs 
(a)Establishment of qualified individual development account programsAny qualified financial institution may apply to the Secretary for approval to establish 1 or more qualified individual development account programs which meet the requirements of this Act. 
(b)Basic program structure 
(1)In generalAll qualified individual development account programs shall consist of the following 2 components for each participant: 
(A)An Individual Development Account to which an eligible individual may contribute cash in accordance with section 5. 
(B)A parallel account to which all matching funds shall be deposited in accordance with section 6. 
(2)Tailored IDA programsA qualified financial institution may tailor its qualified individual development account program to allow matching funds to be spent on 1 or more of the categories of qualified expenses. 
(c)Coordination with public housing agency individual savings accountsSection 3(e)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(e)(2)) is amended by inserting or in any Individual Development Account established under the Savings for Working Families Act of 2007 after subsection. 
(d)Tax treatment of parallel accounts 
(1)In generalChapter 77 of the Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended by adding at the end the following new section: 
 
7529.Tax incentives for individual development parallel accountsFor purposes of this title— 
(1)any account described in section 4(b)(1)(B) of the Savings for Working Families Act of 2007 shall be exempt from taxation, 
(2)except as provided in section 45O, no item of income, expense, basis, gain, or loss with respect to such an account may be taken into account, and 
(3)any amount withdrawn from such an account shall not be includible in gross income.. 
(2)Conforming amendmentThe table of sections for chapter 77 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 7529. Tax incentives for individual development parallel accounts.. 
(e)Coordination of certain expensesSection 25A(g)(2) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph: 
 
(C)a qualified expense distribution with respect to qualified higher education expenses from an Individual Development Account or a parallel account under section 7(a) of the Savings for Working Families Act of 2007.. 
5.Procedures for opening and maintaining an Individual Development Account and qualifying for matching funds 
(a)Opening an accountAn eligible individual may open an Individual Development Account with a qualified financial institution upon certification that such individual has never maintained any other Individual Development Account (other than an Individual Development Account to be terminated by a qualified rollover). 
(b)Required completion of financial education course 
(1)In generalBefore becoming eligible to withdraw funds to pay for qualified expenses, owners of Individual Development Accounts must complete 1 or more financial education courses specified in the qualified individual development account program. 
(2)Standard and applicability of courseThe Secretary, in consultation with representatives of qualified individual development account programs and financial educators, shall not later than the date on which the Secretary approves the first qualified Individual Development Account program, establish minimum quality standards for the contents of financial education courses and providers of such courses described in paragraph (1) and a protocol to exempt individuals from the requirement under paragraph (1) in the case of hardship, lack of need, the attainment of age 65, or a qualified final distribution. 
(c)Proof of status as an eligible individualFederal income tax forms for the immediately preceding taxable year and any other evidence of eligibility which may be required by a qualified financial institution shall be presented to such institution at the time of the establishment of the Individual Development Account and in any taxable year in which contributions are made to the Account to qualify for matching funds under section 6(b)(1)(A). 
(d)Special rule in the case of married individualsFor purposes of this Act, if, with respect to any taxable year, 2 married individuals file a Federal joint income tax return, then not more than 1 of such individuals may be treated as an eligible individual with respect to the succeeding taxable year. 
6.Deposits by qualified individual development account programs 
(a)Parallel AccountsThe qualified financial institution shall deposit all matching funds for each Individual Development Account into a parallel account at a qualified financial institution. 
(b)Regular deposits of matching funds 
(1)In generalSubject to paragraph (2), the qualified financial institution shall deposit into the parallel account with respect to each eligible individual the following amounts: 
(A)A dollar-for-dollar match for the first $500 contributed by the eligible individual into an Individual Development Account with respect to any taxable year of such individual. 
(B)Any matching funds provided by State, local, or private sources in accordance with the matching ratio set by those sources. 
(2)Timing of depositsA deposit of the amounts described in paragraph (1) shall be made into a parallel account— 
(A)in the case of amounts described in paragraph (1)(A), not later than 30 days after the end of the calendar quarter during which the contribution described in such paragraph was made, and 
(B)in the case of amounts described in paragraph (1)(B), not later than 2 business days after such amounts were provided. 
(3)Cross referenceFor allowance of tax credit for Individual Development Account subsidies, including matching funds, see section 45O of the Internal Revenue Code of 1986. 
(c)Deposit of matching funds into individual development account of individual who has attained age 65In the case of an Individual Development Account owner who attains the age of 65, the qualified financial institution shall deposit the funds in the parallel account with respect to such individual into the Individual Development Account of such individual on the later of— 
(1)the day which is the 1-year anniversary of the deposit of such funds in the parallel account, or 
(2)the first business day of the taxable year of such individual following the taxable year in which such individual attained age 65. 
(d)Uniform accounting regulationsTo ensure proper recordkeeping and determination of the tax credit under section 45O of the Internal Revenue Code of 1986, the Secretary shall prescribe regulations with respect to accounting for matching funds in the parallel accounts. 
(e)Regular reporting of accountsAny qualified financial institution shall report the balances in any Individual Development Account and parallel account of an individual on not less than an annual basis to such individual. 
7.Withdrawal procedures 
(a)Withdrawals for qualified expenses 
(1)In generalAn Individual Development Account owner may withdraw funds in order to pay qualified expense distributions from such individual’s— 
(A)Individual Development Account, but only from funds which have been on deposit in such Account for at least 1 year, and 
(B)parallel account, but only— 
(i)from matching funds which have been on deposit in such parallel account for at least 1 year, 
(ii)from earnings in such parallel account, after all matching funds described in clause (i) have been withdrawn, and 
(iii)to the extent such withdrawal does not result in a remaining balance in such parallel account which is less than the remaining balance in the Individual Development Account after such withdrawal. 
(2)ProcedureUpon receipt of a withdrawal request which meets the requirements of paragraph (1), the qualified financial institution shall directly transfer the funds electronically to the distributees described in section 3(6)(A)(ii). If a distributee is not equipped to receive funds electronically, the qualified financial institution may issue such funds by paper check to the distributee. 
(b)Withdrawals for nonqualified expensesAn Individual Development Account owner may withdraw any amount of funds from the Individual Development Account for purposes other than to pay qualified expense distributions, but if, after such withdrawal, the amount in the parallel account of such owner (excluding earnings on matching funds) exceeds the amount remaining in such Individual Development Account, then such owner shall forfeit from the parallel account the lesser of such excess or the amount withdrawn. 
(c)Withdrawals from Accounts of noneligible individualsIf the individual for whose benefit an Individual Development Account is established ceases to be an eligible individual, such account shall remain an Individual Development Account, but such individual shall not be eligible for any further matching funds under section 6(b)(1)(A) for contributions which are made to the Account during any taxable year when such individual is not an eligible individual. 
(d)Effect of pledging account as securityIf, during any taxable year of the individual for whose benefit an Individual Development Account is established, that individual uses the Account, the individual’s parallel account, or any portion thereof as security for a loan, the portion so used shall be treated as a withdrawal of such portion from the Individual Development Account for purposes other than to pay qualified expenses. 
8.Certification and termination of qualified individual development account programs 
(a)Certification proceduresUpon establishing a qualified individual development account program under section 4, a qualified financial institution shall certify to the Secretary at such time and in such manner as may be prescribed by the Secretary and accompanied by any documentation required by the Secretary, that— 
(1)the accounts described in subparagraphs (A) and (B) of section 4(b)(1) are operating pursuant to all the provisions of this Act, and 
(2)the qualified financial institution agrees to implement an information system necessary to monitor the cost and outcomes of the qualified individual development account program. 
(b)Authority To terminate qualified IDA programIf the Secretary determines that a qualified financial institution under this Act is not operating a qualified individual development account program in accordance with the requirements of this Act (and has not implemented any corrective recommendations directed by the Secretary), the Secretary shall terminate such institution’s authority to conduct the program. If the Secretary is unable to identify a qualified financial institution to assume the authority to conduct such program, then any funds in a parallel account established for the benefit of any individual under such program shall be deposited into the Individual Development Account of such individual as of the first day of such termination. 
9.Reporting, monitoring, and evaluation 
(a)Responsibilities of qualified financial institutionsEach qualified financial institution that operates a qualified individual development account program under section 4 shall report annually to the Secretary within 90 days after the end of each calendar year on— 
(1)the number of individuals making contributions into Individual Development Accounts and the amounts contributed, 
(2)the amounts contributed into Individual Development Accounts by eligible individuals and the amounts deposited into parallel accounts for matching funds, 
(3)the amounts withdrawn from Individual Development Accounts and parallel accounts, and the purposes for which such amounts were withdrawn, 
(4)the balances remaining in Individual Development Accounts and parallel accounts, and 
(5)such other information needed to help the Secretary monitor the effectiveness of the qualified individual development account program (provided in a non-individually-identifiable manner). 
(b)Responsibilities of the Secretary 
(1)Monitoring protocolNot later than 12 months after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Health and Human Services, shall develop and implement a protocol and process to monitor the cost and outcomes of the qualified individual development account programs established under section 4. 
(2)Annual reportsFor each year after 2008, the Secretary shall submit a progress report to Congress on the status of such qualified individual development account programs. Such report shall, to the extent data are available, include from a representative sample of qualified individual development account programs information on— 
(A)the characteristics of participants, including age, gender, race or ethnicity, marital status, number of children, employment status, and monthly income, 
(B)deposits, withdrawals, balances, uses of Individual Development Accounts, and participant characteristics, 
(C)the characteristics of qualified individual development account programs, including match rate, economic education requirements, permissible uses of accounts, staffing of programs in full time employees, and the total costs of programs, and 
(D)process information on program implementation and administration, especially on problems encountered and how problems were solved. 
(3)Use of accounts in rural areas encouragedThe Secretary shall develop methods to encourage the use of Individual Development Accounts in rural areas. 
10.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the Secretary $1,000,000 for each of fiscal years 2008 through 2015, for the purposes of implementing this Act, including the reporting, monitoring, and evaluation required under section 9, to remain available until expended. 
(b)GrantsThere is authorized to be appropriated to the Secretary $20,000,000— 
(1)to make grants to qualified nonprofit organizations and Indian tribes to help defray the administrative costs associated with the operation of individual development account programs, including the required financial education courses, and 
(2)to provide technical assistance to qualified nonprofit organizations and Indian tribes in meeting such program requirements. 
11.Matching funds for individual development accounts provided through a tax credit for qualified financial institutions 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45O.Individual development account investment credit 
(a)Determination of amountFor purposes of section 38, the individual development account investment credit determined under this section with respect to any eligible entity for any taxable year is an amount equal to the individual development account investment provided by such eligible entity during the taxable year under an individual development account program established under section 4 of the Savings for Working Families Act of 2007. 
(b)Individual development account investmentFor purposes of this section, the term individual development account investment means, with respect to an individual development account program in any taxable year, an amount equal to the sum of— 
(1)the aggregate amount of dollar-for-dollar matches under such program under section 6(b)(1)(A) of the Savings for Working Families Act of 2007 for such taxable year, plus 
(2)$50 with respect to each Individual Development Account maintained— 
(A)as of the end of such taxable year, but only if such taxable year is within the 7-taxable-year period beginning with the taxable year in which such Account is opened, and 
(B)with a balance of not less than $100 (other than the taxable year in which such Account is opened). 
(c)Eligible entityFor purposes of this section, except as provided in regulations, the term eligible entity means a qualified financial institution. 
(d)Other definitionsFor purposes of this section, any term used in this section and also in the Savings for Working Families Act of 2007 shall have the meaning given such term by such Act. 
(e)Denial of double benefit 
(1)In generalNo deduction or credit (other than under this section) shall be allowed under this chapter with respect to any expense which— 
(A)is taken into account under subsection (b)(1) in determining the credit under this section, or 
(B)is attributable to the maintenance of an Individual Development Account. 
(2)Determination of amountSolely for purposes of paragraph (1)(B), the amount attributable to the maintenance of an Individual Development Account shall be deemed to be the dollar amount of the credit allowed under subsection (b)(2) with respect to the Individual Development Account for the taxable year. 
(f)Credit may be transferred 
(1)In generalAn eligible entity may transfer any credit allowable to the eligible entity under subsection (a) to any person other than to another eligible entity which is exempt from tax under this title. The determination as to whether a credit is allowable shall be made without regard to the tax-exempt status of the eligible entity. 
(2)Consent required for revocationAny transfer under paragraph (1) may be revoked only with the consent of the Secretary. 
(g)RegulationsThe Secretary may prescribe such regulations as may be necessary or appropriate to carry out this section, including— 
(1)such regulations as necessary to insure that any credit described in subsection (f)(1) is claimed once and not retransferred by a transferee, and 
(2)regulations providing for a recapture of the credit allowed under this section (notwithstanding any termination date described in subsection (h)) in cases where there is a forfeiture under section 7(b) of the Savings for Working Families Act of 2007 in a subsequent taxable year of any amount which was taken into account in determining the amount of such credit. 
(h)Application of section 
(1)In generalThis section shall apply to any expenditure made in any taxable year ending after December 31, 2007, and beginning on or before January 1, 2015, with respect to any Individual Development Account which— 
(A)is opened before January 1, 2013, and 
(B)as determined by the Secretary, when added to all of the previously opened Individual Development Accounts, does not exceed 900,000 Accounts.Notwithstanding the preceding sentence, this section shall apply to amounts which are described in subsection (b)(1) and which are timely deposited into a parallel account during the 30-day period following the end of the last taxable year beginning on or before January 1, 2015. 
(2)Determination of limitationThe limitation on the number of Individual Development Accounts under paragraph (1)(B) shall be allocated by the Secretary among eligible individuals as such individuals open such Accounts under qualified individual development account programs, except that, in the case of 300,000 Accounts, such limitation shall be equally allocated among the States.. 
(b)Credit treated as business creditSection 38(b) of such Code (relating to current year business credit) is amended by striking plus at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , plus, and by adding at the end the following new paragraph: 
 
(32)the individual development account investment credit determined under section 45O(a).. 
(c)Conforming amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45O. Individual development account investment credit.. 
(d)Report regarding account maintenance feesThe Secretary of the Treasury shall study the adequacy of the amount specified in section 45O(c)(2) of the Internal Revenue Code of 1986 (as added by this section). Not later than December 31, 2011, the Secretary of the Treasury shall report the findings of the study described in the preceding sentence to Congress. 
(e)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2007. 
12.Account funds disregarded for purposes of certain means-tested Federal programsNotwithstanding any other provision of Federal law (other than the Internal Revenue Code of 1986) that requires consideration of 1 or more financial circumstances of an individual, for the purpose of determining eligibility to receive, or the amount of, any assistance or benefit authorized by such provision to be provided to or for the benefit of such individual, any amount (including earnings thereon) in any Individual Development Account of such individual and any matching deposit made on behalf of such individual (including earnings thereon) in any parallel account shall be disregarded for such purpose with respect to any period during which such individual maintains or makes contributions into such Individual Development Account. 
 
